DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response filed April 5, 2021, has been received and entered.
	Claims 1-20 are canceled.  
	Claims 21-40 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 21-29, in the reply filed on April 5, 2021, is acknowledged.  The traversal is on the ground(s) that the Office’s rationale for alleging that the claimed Lysinibacillus sphaericus strain is anticipated or render obvious because Sharma describes a Lysinibacillus sphaericus strain, is akin to arguing that any two people are identical twins simply because they are both Homo sapiens.  The Examiner disagrees that this is an equivalent rationale.  Absent a showing of evidence (e.g. a difference in a property) that demonstrates that the L. sphaericus strain of Sharma is distinct from the claimed NRRL B-67350 strain, a prima facie case of obviousness must be set forth by the Office that the L. sphaericus strain of Sharma appears to read on the claimed L. sphaericus strain based on the fact that they are both strains of the same species.  Applicant also points out that Sharma’s Lysinibacillus was isolated from spinach leaves collected in India, whereas the claimed NRRL B-67350 was isolated from a soil sample collected in Virginia.  However, the fact that the Lysinibacillus of Sharma was isolated from a distinct product and location than the claimed strain does not signify that the Lysinibacillus of Sharma cannot read on the claimed strain.  Additionally, Applicant argues that the Office has not provided any evidence or articulated rationale to explain why the Lysinibacillus isolated from spinach leaves in India would have be present in a soil sample collected in Virginia.  The Examiner respectfully disagrees, since the rationale provided was that the strain of Sharma appeared to read on the claimed strain since they are both of the same species.  A prima facie case of obviousness must be set forth until Applicant present evidence to demonstrate that there is at least one difference between the strain of Sharma and the claimed strain.  As such, the Examiner maintains that the groups of invention fail to share a special technical feature since the shared technical feature (the strain) does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 30-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 21-29 are examined on the merits.

Claim Objections
Claims 21-29 are objected to because of the following informalities:  
Claims 21-24 are objected to because they recite “Lysinibacilllus” which is a misspelling of the genus “Lysinibacillus” since the recitation includes an extra letter ‘l’ before the letter ‘u.’ 
Additionally, claim 23 is objected to because it recites “compositon” which is a misspelling of the word “composition.”
Since claim 23 is objected to, its dependent claims, claims 24-29, must be objected to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The microorganism, Lysinibacillus sphaericus NRRL B-67350, is recited in the claims, and thus is essential to the claimed invention.  Since the microorganism is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the microorganism is not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.
The specification does not disclose a repeatable process to obtain the microorganisms, and it is not apparent if the biological material is readily available to the public.  It is noted that applicant has deposited the organism in accordance with the Budapest Treaty (page 87, first and third paragraphs of the specification), but there is no indication in the specification as to public availability.
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
The claims have been analyzed for eligibility in accordance with their broadest reasonable interpretation.  The claims are directed to a statutory category, i.e. a composition of matter (Step 1: YES).
Claim 21:  Claim 21 recites Lysinibacillus sphaericus NRRL B-67350.  The instant specification indicates that Lysinibacillus sphaericus NRRL B-67350 was isolated from soil collected in Virginia (page 87, first paragraph).  Since the NRRL B-67350 strain was obtained from a natural source, then the NRRL B-67350 strain is naturally occurring.  Therefore, claim 21 recites a ‘product of nature’ exception (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application.  Claim 21 only recites the strain itself.  As such, there is no integration of the product of nature into a practical Step 2A, Prong Two: NO), and thus the claim is directed to a judicial exception (Step 2A: YES).
Claim 21 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claim 21 only recites the strain itself, and thus does not recite any additional element.  Therefore, there are no additional elements that amount to significantly more than the judicial exception (Step 2B: NO).  As such, claim 21 is not eligible subject matter under 35 U.S.C. 101.
Claim 22:  Claim 22 recites Lysinibacillus sphaericus NRRL B-67350.  The instant specification indicates that Lysinibacillus sphaericus NRRL B-67350 was isolated from soil collected in Virginia (page 87, first paragraph).  Since the NRRL B-67350 strain was obtained from a natural source, then the NRRL B-67350 strain is naturally occurring.  Claim 22 also recites that the composition is a biologically pure culture of the strain.  However, a biologically pure culture of the strain would not have conferred any markedly different characteristics on the NRRL B-67350 strain.  Therefore, claim 22 recites a ‘product of nature’ exception (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application.  Claim 22 recites a biologically pure culture of the strain, which is an ‘additional element’ to the strain.  However, the recitation of a biologically pure culture of the strain does not speak to an actual practical application of the strain.  As such, there is no integration of the product of nature into a practical application (Step 2A, Prong Two: NO), and thus the claim is directed to a judicial exception (Step 2A: YES).
Claim 22 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As indicated above, the limitation of a Step 2B: NO).  As such, claim 22 is not eligible subject matter under 35 U.S.C. 101.
Claim 23:  Claim 23 recites two products:  Lysinibacillus sphaericus NRRL B-67350 and an agriculturally acceptable carrier.  The instant specification indicates that Lysinibacillus sphaericus NRRL B-67350 was isolated from soil collected in Virginia (page 87, first paragraph).  Since the NRRL B-67350 strain was obtained from a natural source, then the NRRL B-67350 strain is naturally occurring.  Additionally, water reads on an ‘agriculturally acceptable carrier.’  As water naturally would be present in soil (e.g. as provided by rain), then the combination of the NRRL B-67350 strain in water in the soil in Virginia (from which the strain was isolated) is a naturally occurring product.  Therefore, the NRRL B-67350 strain in an agriculturally acceptable carrier (water) is a naturally occurring product.  As such, claim 23 recites a ‘product of nature’ exception (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application.  Claim 23 recites that the composition is an “inoculant compositon,” which is an ‘additional element’ to the naturally occurring product.  However, this limitation is directed to an intended use of the naturally occurring product, and thus is not a practical application.  As such, there is no integration of the product of nature into a practical application (Step 2A, Prong Two: NO), and thus the claim is directed to a judicial exception (Step 2A: YES).
Claim 23 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As indicated above, the limitation of an Step 2B: NO).  As such, claim 23 is not eligible subject matter under 35 U.S.C. 101.
Claim 24:  Claim 24 recites the further limitation that the inoculant compositon of claim 23 comprises at least 1 x 104 colony-forming units of the NRRL B-67350 strain per gram and/or milliliter of the inoculant composition.  This limitation is considered an ‘additional element’ to the judicial exception (the strain in an agriculturally acceptable carrier (water) which is a naturally occurring product).  It is not directed to a practical application of the judicial exception (Step 2A, Prong Two: NO).  The Examiner takes official notice that the culturing of bacteria in nutrient broths (necessarily containing water) is well-understood, routine, and conventional activity in the field of microbiology – thus various concentrations of the bacteria in the culture, including the claimed concentration, is well-understood, routine, and conventional.  As such, the ‘additional element’ of the limitation of claim 24 does not amount to significantly more than the judicial exception (Step 2B: NO).  Thus claim 24 is not eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Labuschagne (WO 2015/114552. Listed on IDS filed 6/5/21).
Labuschagne discloses an isolated Lysinibacillus sphaericus strain (isolate T-19) having NCIMB Accession No. 42320 (page 4, third paragraph).  Labuschagne teaches that their disclosed strains, including the T-19 strain, have been shown to be effective plant growth enhancers (abstract).
	Labuschagne differs from the claimed invention in that Labuschagne does not expressly disclose that the L. sphaericus strain is L. sphaericus NRRL B-67350.  However, the T-19 strain of Labuschagne appears to be identical to the claimed NRRL B-67350 strain based on the fact that the strain of Labuschagne is of the same species as the claimed strain, and the T-19 strain is an effective plant growth enhancer which reads on the property of the claimed strain of 
	Regarding instant claim 22, Labuschagne discloses a pure culture of each isolate, including a pure culture of the L. sphaericus T-19 strain (page 11, Example 1; in particular first paragraph and Table 3 of Example 1).  Therefore, instant claim 22 is rendered obvious.
	Regarding instant claim 23, Labuschagne teaches a biocontrol and biofertiliser composition comprising of at least one isolated strain selected from a group that includes the Lysinibacillus sphaericus T-19 strain (page 4, second paragraph of “Summary of the Invention” section).  Furthermore, the biocontrol and biofertiliser composition of Labuschagne may include an agricultural carrier (page 4, third paragraph of “Summary of the Invention” section).  It is obvious that the at least one isolated strain is in the agricultural carrier.  Therefore, instant claim 23 is rendered obvious.
	Regarding instant claim 24, Labuschagne teaches that the biocontrol composition of their invention contains about 1x102 to about 1x109 CFU/ml of the carrier (page 4, second-to-last paragraph).  Additionally, Labuschagne teaches an example in which the L. sphaericus T-19 strain is provided in a 15 mL broth suspension containing 108 cfu/ml per pot (page 27, second paragraph).  The range of about 1x102 to about 1x109 CFU/ml of the carrier disclosed by Labuschagne overlaps with the range of instant claim 24, and the example of 108 cfu of the T-19 strain per ml of a suspension (reading on an agriculturally acceptable carrier) falls in the range of instant claim 24.  Therefore, instant claim 24 is rendered obvious.
	A holding of obviousness is clearly required.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Labuschagne as applied to claims 21-24 above, and further in view of Smith (US 5,916,029. Listed on IDS filed 6/28/19).
As discussed above, Labuschagne renders obvious claims 21-24.  Regarding instant claim 25, Labuschagne teaches that the agricultural carrier of their composition can be water which can be in mixture with other agricultural carriers (page 4, second-to-last paragraph).  Thus Labuschagne is comparable to instant claim 25 in that Labuschagne discloses an aqueous agriculturally acceptable carrier.  However, Labuschagne differs from claim 25 in that Labuschagne does not expressly disclose that the agricultural carrier comprises one or more disaccharides, one or more sugar alcohols, and one or more polyethylene glycols.
Also, Labuschagne differs from instant claim 26 in that Labuschagne does not expressly disclose that the agricultural carrier of their composition is non-aqueous and comprises one or more disaccharides, one or more sugar alcohols, and one or more polyethylene glycols.
Labuschagne differs from instant claim 27 in that Labuschagne does not expressly disclose that the agricultural carrier comprises one or more polyvinylpyrrolidones.  
Smith discloses an improved process for coating seeds with beneficial microorganisms such as agricultural inoculants (column 1, lines 7-8).  In the background of their invention, Smith points out that in the art, bacteria was converted to their dormant state by drying in order to prepare inoculants (column 1, lines 35-44).  The invention of Smith provides a process for liquid application of a dry microbial preparation to seeds such that superior survival is obtained upon drying of the preparation on the seeds (column 2, lines 16-20).  The coating composition comprises dried, dormant microorganisms, water, and an additive which comprises a 
Before the effective filing date of the claimed invention, it would have been obvious to provide the L. sphaericus T-19 strain in dry form in the biocontrol and biofertiliser composition of Labuschagne, and substitute the agricultural carrier of the biocontrol and biofertiliser composition with an aqueous solution comprising multiple carbohydrate compounds including mannitol and one or more of sucrose, maltose, and trehalose (based on Smith), together with polymers known as seed coating adhesion promoting agents (in particular, PEG and PVP), for the predictable result of providing the L. sphaericus T-19 strain of Labuschagne in a form suitable for applying the biocontrol and biofertiliser composition to plant seeds (as sought by prima facie obvious to combine agents (sucrose, maltose, trehalose, mannitol, PEG, PVP) known for the same purpose of applying beneficial bacteria to plant seeds.  Additionally, it would have been obvious to have used an aqueous solution comprising the carbohydrate compounds mannitol and one or more of sucrose, maltose, and trehalose since Smith teaches that carbohydrate compounds are useful for enhancing survival after temporary rehydration of the bacteria (column 5, lines 46-52) – this effect would have been desirable for providing the T-19 strain of Labuschagne in dried form in the biocontrol and biofertiliser composition.  Therefore, instant claims 25 and 27 are rendered obvious.
Regarding instant claim 26, Smith teaches that after forming the aqueous mixture or slurry comprising the dry, dormant microorganisms, the aqueous mixture or slurry may then be coated onto the selected seeds by different coating processes (column 4, lines 45-46).  This can be accomplished with film coating in which the coating mixture is sprayed onto the seeds, and the seeds are then passed rapidly into a drying zone where the water is driven off to leave behind a film including a polymer, plasticizer, and pigment that colors the seeds (column 4, lines 46-51).  See also claim 1 of Smith which discloses the subsequent step of drying the coated seeds.  It 
A holding of obviousness is clearly required.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Labuschagne as applied to claims 21-24 above, and further in view of Olson (US 2013/0145805).
As discussed above, Labuschagne renders obvious claims 21-24.  Labuschagne differs from claim 28 in that Labuschagne does not expressly disclose that the agricultural carrier of their biocontrol and biofertiliser composition (second-to-last paragraph on page 4) comprises one or more alcohol ethoxylates.  Labuschagne differs from claim 29 in that Labuschagne does not expressly disclose that the agricultural carrier of their biocontrol and biofertiliser composition comprises one or more naphthalene sulfonates.
Olson discloses a soil improver comprising microbes (page 1, paragraph [0003]).  In contrast with a fertilizer which adds nutrients to the soil, a soil improver improves the physical, chemical, biochemical, and/or biological or other characteristics of the soil (page 1, paragraph 
Before the effective filing date of the claimed invention, it would have been obvious to substitute the agricultural carrier of the biocontrol and biofertiliser composition of Labuschagne with a surfactant comprising alcohol ethoxylates and/or sodium alkyl naphthalene sulfonate (reading on a naphthalene sulfonate) for the predictable result of providing the L. sphaericus T-19 strain of Labuschagne in a form suitable for applying the biocontrol and biofertiliser composition to soil surrounding plants (as sought by Labuschagne – see page 4, last paragraph).  It would have been a matter of simple substitution of the agricultural carrier of Labuschagne with an agent reading on an agricultural carrier (surfactant comprising alcohol ethoxylates and/or sodium alkyl naphthalene sulfonate) recognized as being suitable for applying beneficial bacteria to soil.  Additionally, it would have been obvious to have included a surfactant comprising alcohol ethoxylates and/or sodium alkyl naphthalene sulfonate in the biocontrol and biofertiliser composition of Labuschagne since the surfactant would have helped speed the delivery of the composition (comprising the T-19 strain) into the soil, thereby allowing more rapid and thorough penetration of the composition into the soil (based on paragraph [0015] of Olson), thereby 
A holding of obviousness is clearly required.  

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (International Journal of Current Microbiology and Applied Sciences. 2015. 4(12): 484-499. Listed on IDS filed 6/28/19).
Sharma discloses Lysinibacillus sphaericus SNCh5 which was isolated (abstract; page 485, left column, last paragraph).  Sharma studied plant growth promoting bacteria (PGPB) properties exhibited by the SNCh5 bacterial strain, obtaining results suggesting that the SNCh5 strain seems to be useful bio-inoculant and may be used in promising agriculture development process (page 485, left column, last paragraph).
Sharma differs from the claimed invention in that Sharma does not expressly disclose that the L. sphaericus strain is L. sphaericus NRRL B-67350.  However, the SNCh5 strain of Sharma appears to be identical to the claimed NRRL B-67350 strain based on the fact that the strain of Sharma is of the same species as the claimed strain, and the Sharma strain possesses plant growth promoting properties which reads on the property of the claimed strain of enhancing crop yield (page 1, first paragraph of “Summary of the claimed invention” section of the instant specification).  Therefore, the SNCh5 strain reads on the claimed NRRL B-67350 strain, absent a showing by Applicant that the SNCh5 strain is distinct from the claimed NRRL B-67350 strain.  As such, Sharma renders obvious instant claim 21.

	Regarding instant claim 23, Sharma discloses a pot experiment in which mung bean seeds were treated with a bacterial culture of the SNCh5 strain in nutrient broth (page 487, right column, first paragraph).  The bacterial culture of the SNCh5 strain in nutrient broth reads on an inoculant composition comprising the claimed strain in an agriculturally acceptable carrier (the nutrient broth).  Therefore, instant claim 23 is rendered obvious.
	Regarding instant claim 24, for the pot experiment, the bacterial culture of the SNCh5 strain in nutrient broth comprises 108 CFU of the strain per mL (page 487, right column, first paragraph).  The concentration of 108 CFU/mL falls in the range of instant claim 24.  Therefore, instant claim 24 is rendered obvious.
	A holding of obviousness is clearly required.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma as applied to claims 21-24 above, and further in view of Smith (US 5,916,029. Listed on IDS filed 6/28/19).
As discussed above, Sharma renders obvious claims 21-24.  Sharma differs from claim 25 in that Sharma does not expressly disclose that the composition comprising SNCh5 strain that is used to treat seeds (see “Seed Germination Assay” and “Pot Experiment for PGPB Activity of SNSr7” sections on page 487; also page 489, right column, first and second full paragraphs), reading on an ‘inoculant composition,’ comprises the strain in an agriculturally acceptable carrier 
Also, Sharma differs from instant claim 26 in that Sharma does not expressly disclose that the composition used to treat seeds comprises the strain in an agriculturally acceptable carrier that is non-aqueous and comprises one or more disaccharides, one or more sugar alcohols, and one or more polyethylene glycols.
Sharma differs from instant claim 27 in that Sharma does not expressly disclose that the composition used to treat seeds comprises the SNCh5 strain in an agriculturally acceptable carrier comprising one or more polyvinylpyrrolidones.  
Smith discloses an improved process for coating seeds with beneficial microorganisms such as agricultural inoculants (column 1, lines 7-8).  In the background of their invention, Smith points out that in the art, bacteria was converted to their dormant state by drying in order to prepare inoculants (column 1, lines 35-44).  The invention of Smith provides a process for liquid application of a dry microbial preparation to seeds such that superior survival is obtained upon drying of the preparation on the seeds (column 2, lines 16-20).  The coating composition comprises dried, dormant microorganisms, water, and an additive which comprises a carbohydrate (claim 1 of Smith).  Smith teaches mixing the dry, dormant microorganism with an aqueous solution containing the carbohydrate in an amount effective to minimize the loss of viable cells during the subsequent drying process (column 4, lines 31-33).  The composition used to coat the seeds has a strong effect on the viability of the bacteria coated on the seeds (column 5, lines 46-47).  The carbohydrate compounds useful for enhancing survival after temporary rehydration according to the invention of Smith include various agents, particularly sucrose, mannitol, maltose, and trehalose amongst others (column 5, lines 47-51).  Sucrose, maltose, and 
Before the effective filing date of the claimed invention, it would have been obvious to provide the L. sphaericus SNCh5 strain of Sharma in dry form that is combined with an aqueous solution comprising multiple carbohydrate compounds including mannitol and one or more of sucrose, maltose, and trehalose (based on Smith), together with polymers known as seed coating adhesion promoting agents (in particular, PEG and PVP).  One of ordinary skill in the art would have been motivated to do this in order to provide the SNCh5 strain of Sharma in a form suitable for applying the SNCh5 strain to plant seeds as sought by Sharma for application of the SNCh5 strain (“Seed Germination Assay” and “Pot Experiment for PGPB Activity of SNSr7” sections on page 487; page 489, right column, first and second full paragraphs).  It would have been obvious to apply the teachings of Smith (regarding coating seeds with a microbial composition) to the strain of Sharma since Sharma teaches that their findings suggest that the SNCh5 strain may be useful for agriculture in form of a bio-inoculant (page 498, last paragraph).  There would have been a reasonable expectation of success in applying the SNCh5 strain to seeds in this form (the dried strain in an aqueous solution comprising mannitol and one or more of sucrose, maltose, and trehalose, together with PEG and PVP) since Smith teaches that their invention is prima facie obvious to combine agents (mannitol, sucrose, maltose, trehalose, PEG, PVP) known for the same purpose of applying beneficial bacteria to plant seeds.  Therefore, instant claims 25 and 27 are rendered obvious.
Regarding instant claim 26, Smith teaches that after forming the aqueous mixture or slurry comprising the dry, dormant microorganisms, the aqueous mixture or slurry may then be coated onto the selected seeds by different coating processes (column 4, lines 45-46).  This can be accomplished with film coating in which the coating mixture is sprayed onto the seeds, and the seeds are then passed rapidly into a drying zone where the water is driven off to leave behind a film including a polymer, plasticizer, and pigment that colors the seeds (column 4, lines 46-51).  See also claim 1 of Smith which discloses the subsequent step of drying the coated seeds.  It would have been obvious to perform this subsequent drying for the invention rendered obvious by Sharma in view of Smith to complete the process of coating seeds.  In performing this drying for the invention rendered obvious by Sharma in view of Smith, then the resulting seed coating reads on a composition lacking water.  The instant specification defines the term “non-aqueous” as referring to “a composition that comprises no more than a trace amount of water (i.e., no more than 0.5% water by weight, based upon the total weight of the composition)” (page 7, second-to-last paragraph).  Since the resulting seed coating after drying reads on a composition lacking water, then the carrier of the SNCh5 strain of the resulting seed coating is ‘non-aqueous.’  Thus instant claim 26 is rendered obvious.
A holding of obviousness is clearly required.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma as applied to claims 21-24 above, and further in view of Olson (US 2013/0145805).
As discussed above, Sharma renders obvious claims 21-24.  Sharma differs from claim 28 in that Sharma does not expressly disclose that the composition comprising SNCh5 strain that is used to treat seeds (see “Seed Germination Assay” and “Pot Experiment for PGPB Activity of SNSr7” sections on page 487; also page 489, right column, first and second full paragraphs), reading on an ‘inoculant composition,’ comprises the strain in an agriculturally acceptable carrier comprising one or more alcohol ethoxylates.  
Sharma differs from claim 29 in that Sharma does not expressly disclose that the composition comprising SNCh5 strain that is used to treat seeds comprises the strain in an agriculturally acceptable carrier comprising one or more naphthalene sulfonates.
Olson discloses a soil improver comprising microbes (page 1, paragraph [0003]).  In contrast with a fertilizer which adds nutrients to the soil, a soil improver improves the physical, chemical, biochemical, and/or biological or other characteristics of the soil (page 1, paragraph [0012]).  In one embodiment, the soil improver comprises a microbial blend that comprises at least one bacterium (page 1, paragraph [0012]).  Some microbes are beneficial to virtually all plants (page 3, paragraph [0031]).  In addition to the microbial blend, the soil improver can comprise a surfactant as well as a nitrogen source and a multi-mineral (abstract).  Olson teaches that a surfactant helps speed the delivery of the soil improver into the soil by reducing the surface tension between particles, thereby allowing more rapid and thorough penetration of the product into the soil (page 1, paragraph [0015]).  Also, the surfactant can act as a penetrant to penetrate seed walls (page 1, paragraph [0015]).  The surfactant can comprise one or more of a 
Before the effective filing date of the claimed invention, it would have been obvious to provide the L. sphaericus SNCh5 strain of Sharma in a composition comprising a surfactant comprising alcohol ethoxylates and/or sodium alkyl naphthalene sulfonate (reading on a naphthalene sulfonate).  One of ordinary skill in the art would have been motivated to do this since it would have provided the SNCh5 strain of Sharma in a form suitable for applying the SNCh5 strain to soil that necessarily will deliver the strain to plant seeds as sought by Sharma for application of the SNCh5 strain (“Seed Germination Assay” and “Pot Experiment for PGPB Activity of SNSr7” sections on page 487; page 489, right column, first and second full paragraphs).  Additionally, it would have been obvious to add a surfactant comprising alcohol ethoxylates and/or sodium alkyl naphthalene sulfonate to the SNCh5 strain of Sharma since the surfactant would have helped speed the delivery of the SNCh5 strain into the soil, thereby allowing more rapid and thorough penetration of the composition into the soil, as well as permitting penetration into seed walls (based on paragraph [0015] of Olson) – these effects would have been sought for the agricultural use of the SNCh5 strain as a bio-inoculant taught in Sharma (page 498, last paragraph).  Therefore, instant claims 28 and 29 are rendered obvious.
A holding of obviousness is clearly required.  

No claims are allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651